DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 18 January 2022. Claims 1-4 and 6-12 are pending and have been considered as follows. Claim 5 is cancelled.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claim Objections to claims 5 and 6 as set forth in the office action of 20 October 2021 have been considered and are persuasive. Therefore, the Claim Objections to claims 5 and 6 as set forth in the office action of 20 October 2021 have been withdrawn. 
Applicant’s amendments and arguments with respect to the rejection of claims 1-12 under 35 USC 112(b) as set forth in the office action of 20 October 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-12 under 35 USC 112(b) as set forth in the office action of 20 October 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-12 under 35 USC 101 as set forth in the office action of 20 October 2021 have been persuasive. Therefore, the rejection of claims 1-12 under 35 USC 101 as set forth in the office action of 20 October 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-12 under 35 USC 103 as set forth in the office action of 20 October 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
Although both Terajima and Asakura disclose automated-driving systems/vehicles in which surrounding information is acquired from one or more sensors mounted in the vehicle, neither of these references disclose or suggest using the surrounding information to generate a high-precision map from which to generate a travel path for the automated-driving. To the contrary, both of these references disclose using a pre-stored high-precision map. Since Shi, Terajima, and Asakura each fail to disclose or suggest "generate a surrounding area map of the vehicle, during travel of the vehicle along the generated travel route, as surrounding area map information, using the positional information and sensor information which is acquired by a sensor mounted in the vehicle, the surrounding area map having a higher precision than the simple map" as claimed, no combination of these three references could reasonably be found to disclose or suggest said element.

The Examiner’s Response-
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Regarding “neither of these references disclose or suggest using the surrounding information to generate a high-precision map from which to generate a travel path for the automated-driving. To the contrary, both of these references disclose using a pre-stored high-precision map”, Examiner points to Terajima which specifically teaches sensor information which is acquired by a sensor mounted in the vehicle (see at least [0014], [0015] and [0085]) and using the positional information and the sensor information to generate a surrounding area map of the vehicle, during travel of the 
Claim Objections
Claims 1, 6-8, 11 and 12 are objected to because of the following informalities:  Both limitations “the surrounding area map” and “the generated surrounding area map” are recited throughout the claims. Examiner suggests keeping a consistent language and only using one of the two for all claims.  Appropriate correction is required.

Claims 1, 6, 7, 11 and 12 are objected to because of the following informalities:  Due to current amendments, the limitations “the travel route” appear to be typographical errors and should be “the generated travel route” to keep a consistent language. Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “inputted to automated-driving control mechanism” appears to be a typographical error and should an automated-driving control mechanism”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 12 are indefinite because of the recited limitations “generat[ing] a travel route for the vehicle from a current position to a destination, the travel route indicating which road the vehicle takes on a simple map used for course guidance, utilizing the positional information and simple map information which represents the simple map”. Based on the previously presented claim language and based on the recited limitation “project[ing] the generated travel route generated utilizing the simple map information and the positional information” of claims 1, 11 and 12, Examiner is assuming that the “utilizing the positional information and simple map information which represents the simple map” is associated with the limitation “generat[ing] a travel route for the vehicle from a current position to a destination”; however, the current claim language makes it unclear, to the Examiner, if that in fact is the case or whether the 

Claim 1 is indefinite because of the recited limitation “a sensor mounted in the vehicle” in line 11. It is unclear, to the Examiner, whether Applicant is referring to the same sensor previously recited in line 4 or not.

Claim 2 is indefinite because of the recited limitation “a sensor”. It is unclear, to the Examiner, whether Applicant is referring to the same sensor previously recited in line 4 or not.

Claim 10 is indefinite because of the recited limitation “wherein the processing circuitry acquires the positional information from a Global Positioning System (GPS)”. Since claim 1 previously recites “processing circuitry to acquire positional information of the vehicle from a sensor”; it is unclear, to the Examiner, whether a Global Positioning System (GPS) is the sensor of claim 1 or whether the processing circuitry acquires the positional information further from a Global Positioning System (GPS) that is different than the sensor of claim 1.

Claims 3, 4 and 6-9 are rejected as being dependent upon a rejected claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN105043403A) in view of Terajima (JP2016006568A) in further view of Asakura (JP2017007572A).
Regarding claim 1, Shi discloses a travel assist system which assists travel of a vehicle (see at least [0007]), comprising: processing circuitry (see at least [0079]) to obtain a simple map used for course guidance (see at least [0028], [0032] and [0043]); simple map information which represents the simple map (see at least [0028] and [0042]) to generate a second map of the vehicle, as second map information, the second map having a higher precision than the simple map (see at least [0032], [0042] and [0043]), to extract a road characteristic from each of the second map and the simple map (see at least [0011], [0042] and [0044]-[0057]) to align the simple map and the second map with each other based on the extracted road characteristic (see at least [0011], [0012], [0033] and [0044]-[0057]), and to project the generated information generated utilizing the simple map information onto the second map (see at least [0011], [0033] and [0044]-[0057]).
Shi fails to disclose to acquire positional information of the vehicle from a sensor; to generate a surrounding area map (as the second map) of the vehicle, during travel of the vehicle along the generated travel route, as surrounding area map information, using the positional information and sensor information which is acquired by a sensor mounted in the vehicle; and to estimate a position of the vehicle as a vehicle position; project the generated travel route (as the information) generated with utilizing the positional information onto the surrounding area map using the estimated vehicle position, and to generate a travel path for the vehicle to take for traveling the generated travel route, based on the generated travel route projected onto the surrounding area map. However, such matter is suggested by Terajima (see at least [0014], [0015], [0038], [0043], [0061], [0064], [0077], [0078], [0085]-[0092] and [0125]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shi to incorporate the teachings of Terajima which teaches acquire positional information of the vehicle from a sensor; to generate a surrounding area map (as the second map) of the vehicle, during travel of the vehicle along the generated travel route, as surrounding area map information, using the positional information and sensor information which is acquired by a sensor mounted in the vehicle; and to estimate a position of the vehicle as a vehicle position; project the generated travel route (as the information) generated with utilizing the positional information onto the surrounding area map using the estimated vehicle position, and to 
Shi as modified by Terajima does not explicitly disclose to generate a travel route for the vehicle from a current position to a destination, the travel route indicating which road the vehicle takes on the simple map used for course guidance, utilizing the positional information and simple map information; the simple map includes the generated travel route and the travel path being a travel lane of the vehicle and a course of the vehicle on the surrounding area map which are inputted to automated-driving control mechanism of the vehicle, and to control the vehicle using the automated-driving control mechanism to travel along the generated travel path. However, such matter is suggested by Asakura (see at least [0005], [0024]-[0027], [0032], [0033], [0038], [0048] and [0073]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shi as modified by Terajima to incorporate the teachings of Asakura which teaches to generate a travel route for the vehicle from a current position to a destination, the travel route indicating which road the vehicle takes on the simple map used for course guidance, utilizing the positional information and simple map information; the simple map includes the generated travel route and the travel path being a travel lane of the vehicle and a course of the vehicle on the surrounding area map which are inputted to automated-driving control mechanism of the vehicle, and to 

Regarding claim 2, Shi fails to disclose calculate a position correction amount for correcting the positional information acquired from a sensor, based on the estimated vehicle position and correct the positional information based on the position correction amount. However, such matter is suggested by Terajima (see at least [0077], [0078] and [0080]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shi to incorporate the teachings of Terajima which teaches calculate a position correction amount for correcting the positional information acquired from a sensor, based on the estimated vehicle position and correct the positional information based on the position correction amount since they are both directed to using map(s) for vehicle travel assistance and incorporation of the teachings of Terajima would ensure increased accuracy and thereby increase reliability of the overall system.

Regarding claim 4, Shi as modified by Terajima and Asakura discloses wherein the processing circuitry extracts a position of a feature and a shape of the feature, as the road characteristic (see at least Shi [0011], [0042] and [0044]-[0057]).

Regarding claim 6, Shi as modified by Terajima and Asakura discloses further comprising a characteristic database to specify the road characteristic, wherein the(see at least Shi [0011], [0018], [0042] and [0044]-[0057]).

Regarding claim 8, Shi fails to disclose generating the surrounding area map by Simultaneous Localization And Mapping (SLAM). However, such matter is suggested by Terajima (see at least [0043], [0064], [0080] and [0125]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shi to incorporate the teachings of Terajima which teaches disclose generating the surrounding area map by Simultaneous Localization And Mapping (SLAM) since they are both directed to using map(s) for vehicle travel assistance and incorporation of the teachings of Terajima would ensure increased accuracy and thereby increase reliability of the overall system.

Regarding claim 9, Shi as modified by Terajima and Asakura discloses wherein the simple map is a map used by a car navigation system (see at least Shi [0028], [0032] and [0043]).

Regarding claim 10, Shi fails to disclose acquiring the positional information by Global Positioning System (GPS). However, such matter is suggested by Terajima (see at least [0077] and [0078]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shi to incorporate the teachings of Terajima which teaches disclose acquiring the positional information by Global Positioning System (GPS) since they are both directed to using map(s) for vehicle travel assistance and incorporation of the teachings of Terajima would ensure increased accuracy and thereby increase reliability of the overall system.

Regarding claim 11, claim 11 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 12, Shi discloses a non-transitory computer readable medium storing a travel assist program which causes a computer to execute processes (see at least [0079]). The rest of claim 12 is commensurate in scope with claim 1. See above for rejection of claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN105043403A) in view of Terajima (JP2016006568A) in further view of Asakura (JP2017007572A) in yet further view of Adachi (US7634452B2).
Regarding claim 3, Shi as modified by Terajima and Asakura does not explicitly disclose extracts a road shape, including a number of intersecting roads and an angle between the intersecting roads, as the road characteristic. However, such matter is suggested by Adachi (see at least Col.4 lines 43-53, Col.6 lines 4-14 and claim 1). It would have been obvious to one of ordinary skill in the art before the effective filling .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN105043403A) in view of Terajima (JP2016006568A) in further view of Asakura (JP2017007572A) in yet further view of Kim (US20060184322A1).
Regarding claim 7, Shi as modified by Terajima and Asakura does not explicitly disclose wherein a road included in each of the surrounding area map and the simple map which includes the travel route is composed of a plurality of section Identifiers (IDs), and wherein the processing circuitry extracts the road characteristic using each of the plurality of section IDs. However, such matter is suggested by Kim (see at least [0006], [0011] and [0041]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Shi as modified by Terajima and Asakura to incorporate the teachings of Kim which teaches wherein a road included in each of the surrounding area map and the simple map which includes the travel route is composed of a plurality of section Identifiers (IDs), and wherein the processing circuitry extracts the road characteristic using each of the plurality of section IDs since they are all directed to utilization of map(s) for vehicle(s) and .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667